25 So. 3d 709 (2010)
Charles Ryan HICKMAN and Carol Cavanagh Hickman, Appellants,
v.
BARCLAY'S INTERNATIONAL REALTY, INC. a Florida Corporation, Robert Wyner, and Bjorn Q. Aaserod, Appellees.
No. 4D09-6.
District Court of Appeal of Florida, Fourth District.
January 27, 2010.
Lynn G. Waxman of Lynn G. Waxman, P.A., West Palm Beach, for appellants.
*710 Jennifer S. Carroll and David Noel of the Law Offices of Jennifer S. Carroll, P.A., Palm Beach Gardens, and Edwin E. Mortell, III, of Peterson Bernard, Stuart, for appellee, Robert Wyner.
PER CURIAM.
Affirmed. See Alioto-Alexander v. Toll Bros., Inc., 12 So. 3d 915 (Fla. 4th DCA 2009).
FARMER, HAZOURI, JJ., and BOWMAN, JOHN, Associate Judge, concur.